DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-06-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 06-02-22.
Claim 2 is amended.
Claims 15-25 are withdrawn.
Claim 1 is canceled.

Response to Arguments
Applicant's arguments with respect to claim 2 have been considered but are moot in view of the new ground(s) of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of a third interconnect located within a die footprint of a die mounted in a flip-chip fashion on a second substrate in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US20100258927), in view of Cheah et al. (US20110140268) and Jiang et al. (US20030230801).
Re Claim 2, Ganesan show and disclose
An electronic device, comprising: 
          a processor (170, fig. 2) coupled with a first substrate (circuit substrate 160, fig. 2), the processor having an uppermost surface (fig. 2), wherein: 
the first substrate includes a first electrical trace (conductors of the circuit board 160) and a first dielectric material (insulation layer of the circuit board 160); and 
the first substrate has a first substrate dimension (of the circuit boards 160, fig. 2); 
a memory device including a die (flip mounted die 120, fig. 2) mounted in a flip-chip fashion on a second substrate (circuit substrate 110, fig. 2), wherein:  
the second substrate includes a second electrical trace (conductors of the circuit board 110) and a second dielectric material (insulation layer of the circuit board 110); and 
the second substrate has a second substrate dimension (of the circuit boards 160, fig. 2), and the second substrate dimension is less than the first dimension (fig. 2); 
an interposer (200, fig. 2) coupled between the first substrate and the second substrate, wherein the processor is within an opening in the interposer (fig. 2),
Ganesan does not disclose 
	the uppermost surface of the processor is at least as high as an uppermost surface of the interposer;
Cheah teaches a device within
the uppermost surface of the processor (144, fig. 1) is at least as high as an uppermost surface of the interposer (111, fig. 1);
Therefore, it would have been obvious to one having ordinary skill in the art to arrange the uppermost surface of a processor chip higher than the uppermost surface of an interposer as taught by Cheah in the electronic device of Ganesan, in order to have variety design choices of height of the uppermost surfaces of a processor chip and an interposer for the electronic device; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since such a modification would have involved a change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
wherein the interposer includes: 
a first side (lower side fig. 2) having a first array of interconnects (lower side BGA pads 240, fig. 2) coupled with the first substrate, wherein the first array of interconnects includes: 
a first perimeter dimension (of lower side BGA pads 240, fig. 2); 
a first interconnect (inner BGA pad 240, fig. 2); and 
a second interconnect (outer BGA pad 240, fig. 2) spaced apart from the first interconnect at a first pitch; 
a second side (upper side, fig. 2) having a second array of interconnects (upper side BGA pads 210, fig. 2) coupled with the second substrate, wherein the second array of interconnects includes: 
a second perimeter dimension (of upper side BGA pads 210, fig. 2); 
a third interconnect (inner BGA pad of 210, fig. 2) coupled with the first interconnect through the interposer, [0022]; 
Ganesan disclosed claimed invention except for the third interconnect (inner BGA pad of 210, fig. 2) being located within a die footprint of the die (top die 120, fig. 2) coupled with the second substrate, since Ganesan disclosed top die on the interposer 200 (fig. 2), if the top die 120 were larger enough to cover the inner pad 201 of the interposer 200, then the third interconnect (inner pad of 210 of BGA, fig. 2) would/could be located within a die footprint of the die (top die 120, fig. 2); therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made could use the top die larger in size cover the inner pad of the interposer, in order to have variety design choices of the size of the top die for the electronic device; and since such a modification would have involved a change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); (Examiner’s Notes: examiner using this paragraph for 103 rejection is just for make sure there will be no any mistake in the rejection; actually, the molded die package 125 also could be used for its footprint overlapped with the inner BGA pad 210; also see Objection of Drawings above); 
a fourth interconnect (outer BGA pad 210, fig. 2) spaced from the third interconnect at a second pitch, wherein:
the fourth interconnect is coupled with the second interconnect through the interposer, [0022]; and the fourth interconnect is located outside of the die footprint (fig. 2);
	Ganesan does not disclose
the second perimeter dimension being less than the first perimeter dimension.
Jiang teaches a device wherein
the second perimeter dimension (of upper BGA pads of interposer 16, fig. 9-12) is less than the first perimeter dimension (of lower BGA pads of interposer 16, fig. 8-12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the interposer with upper BGA perimeter dimension less than lower BGA perimeter dimension as taught by Jiang in the electronic device of Ganesan, in order to have variety design choices of upper and lower BGA perimeter dimensions of the interposer for the electronic device; since such a modification would have involved a change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 3, Ganesan and Jiang disclose
The electronic device of claim 2, wherein the first pitch is different than the second pitch (fig. 8-12 of Jiang).
Re Claim 4, Ganesan and Jiang disclose
The electronic device of claim 2, wherein the first pitch is less than the second pitch (fig. 10 of Jiang).
Re Claim 5, Ganesan show and disclose
The electronic device of claim 2, further comprising a ball grid array (BGA 180 and 140, fig. 2) coupling the first array of interconnects and the second array of interconnects.
Re Claim 6, Ganesan show and disclose
The electronic device of claim 5, wherein the ball grid array includes: a first electrical interconnect structure (inner interconnect structure of BGA through interposer 200, fig. 2) coupling the first interconnect and the third interconnect; and a second electrical interconnect structure (outer interconnect structure of BGA through interposer 200, fig. 2) coupling the second interconnect and the fourth interconnect.
Re Claim 7, Ganesan show and disclose
The electronic device of claim 2, wherein the interposer includes: a first via (via between inner interconnects 240 and 210, fig. 2, [0022]) coupled between the first interconnect and the third interconnect; and a second via (via between outer interconnects 240 and 210, fig. 2, [0022]) coupled between the second interconnect and the fourth interconnect.
Re Claim 8, Ganesan show and disclose
The electronic device of claim 2, wherein the processor comprises a portion of a first package (lower package 150, fig. 2), and wherein the memory device comprises a portion of a second package (upper package 100, fig. 2).
Re Claim 9, Ganesan show and disclose
The electronic device of claim 2, further comprising a foundation substrate (a motherboard is coupled to the interconnect pads 190 at bottom of 150, fig. 2; The PoP assembly is attachable to a motherboard (not shown) via second level interconnect pads 190 disposed on the bottom side of bottom device package 150, [0015]) coupled with the first substrate, wherein the foundation substrate is located on a first side of the first substrate and the interposer is located on a second side of the first substrate (fig. 2).
Re Claim 10, Ganesan show and disclose
The electronic device of claim 2, wherein a first array footprint of the first array of interconnects overlaps a second array footprint of the second array of interconnects (fig. 2).
Re Claim 11, Ganesan and Jiang disclose
The electronic device of claim 2, wherein a first array footprint of the first array of interconnects is exclusive of a second array footprint of the second array of interconnects (array of lower side BGA pads is not overlap with array of upper side BGA pads, fig. 8-11 of Jiang).
Re Claim 12, Ganesan show and disclose
The electronic device of claim 2, wherein the die footprint overlaps a processor footprint of the processor (fig. 2).
Re Claim 13, Ganesan show and disclose
The electronic device of claim 2, wherein the second substrate is located between the memory die and the processor (fig. 2).
	Re Claim 14, Ganesan and Jiang disclose
The electronic device of claim 2, wherein the second array of interconnects at least partially overlap the first array of interconnects (fig. 2 of Ganesan, and fig. 9-12 of Jiang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848